Citation Nr: 0101388	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-13 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for post traumatic stress disorder. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right ankle injury. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.   Service in Vietnam is indicated by the 
evidence of record.
  
In a February 1971 rating decision, service connection was 
granted for residuals of a right ankle injury.  A 10 percent 
disability rating was assigned.

In March 1998, the veteran filed a claim of entitlement to an 
increased disability rating for his service-connected right 
ankle disability.  He also requested entitlement to service 
connection for post-traumatic stress disorder (PTSD). 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO) in which service connection was 
established for PTSD.  A 30 percent evaluation was assigned, 
effective from March 19, 1998. A disability rating in excess 
of 10 percent was denied for the service-connected right 
ankle disability.  The veteran expressed disagreement with 
the assigned disability ratings.  

The issue of entitlement to an increased rating for the 
service-connected residuals of a right ankle injury is 
addressed in the remand portion of this decision.   

Other issue

In an April 1999 rating decision, the RO denied entitlement 
to a total rating due to individual unemployability based 
upon service-connected disabilities.  The veteran was 
notified of this decision in April 1999 and did not file a 
timely appeal.  Thus, this issue is not before the Board for 
appellate review.  

FINDING OF FACT

The veteran's PTSD is principally manifested by  occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as suspiciousness, 
chronic sleep impairment, occasional nightmares, and mild 
memory loss.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a disability evaluation 
in excess of 30 percent for PTSD.  In the interest of 
clarity, after reviewing generally applicable law and 
regulations, the Board will discuss the issue on appeal.

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2000). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  The Board observes in passing 
that the regulations pertaining to mental disorders were 
revised effective November 7, 1996. See 61 Fed. Reg. 52700 
(Oct. 8, 1996).  Since the veteran's initial claim was not 
filed until March 1998, only the current regulations may be 
applied.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

The provisions of Diagnostic Code 9411 read as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Codes 9411 (2000).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See , 
e.g. Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

In determining whether evidence is credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

There is no relevant evidence until August 1998.  An August 
1998 VA examination report indicates that following discharge 
from the military, the veteran worked as a laborer at several 
odd jobs.  The veteran then found a stable job at an army 
depot and worked there for ten years.  He had been on 
worker's compensation due to a shoulder injury in 1986.  It 
was noted by the examiner that the veteran had been having 
conflicts with employer over his workman's compensation, and 
he was very frustrated.

The veteran reported that he kept occupied during the day by 
sometimes doing light jobs around the house and visiting 
family and relatives.  He indicated that he did not interact 
or get along very well with other people.  He worried 
excessively about his physical condition and the way his 
employer was treating him.  The veteran felt that he has been 
treated unfairly.  The veteran indicated that his employer 
has begun to reduce his monthly compensation because he would 
not take a job as a security guard and the veteran stated 
that his doctor has not released him to do any type work.  
The veteran reported having difficulty with sleep.  He 
reported that he could not sleep; he stated that he went to 
bed angry and woke up angry.  He indicated that while asleep, 
he talked about things that occurred during service.  He 
stated that he woke up afraid.  He rarely talked to anyone 
about what was troubling him or his experiences in Vietnam.  
The veteran stated that he has had homicidal ideas and has 
considered killing others over the way he has been treated by 
his employer, but he denied any specific person.  The veteran 
stated that he had problems remembering things and sometimes, 
he was very forgetful.  He tended to be absent-minded.  He 
indicated that if he left home to go to a store, he would 
forget what he went for and his wife had to make him a list 
of things to purchase so he could remember.  The veteran 
stated that he has an attitude of not wanting to be bothered 
with other people and he preferred to be left alone.  The 
veteran stated that if someone did something to him, he had 
an urge to kill them.  He stated that is what he learned in 
Vietnam.  He indicated that after coming home from Vietnam, 
he developed a terrible temper.  

The veteran stated that for fun and relaxation, he rode his 
bike and associated with his wife.  He did not have any close 
friends and he primarily kept to himself.  He attended church 
every Sunday and tried to do what was right.  He stated that 
he was easily frustrated, had a short temper, felt moody all 
day, and was very irritable. 

Examination revealed that the veteran was casually dressed.  
Grooming and hygiene were fair.  Attitude was appropriate.  
Speech was spontaneous with a low, soft, monotonous tone.  
Conversation was reduced in amount and limited to brief 
responses to examiner's questions.  Thinking was goal 
directed, associations were tightly linked, and ideas were 
related.  The veteran exhibited a constricted range of 
affective responses which were intensely related to thought 
content.  Thought content failed to reveal any suicidal 
thoughts, but the veteran admitted to having homicidal ideas 
primarily against his employer over the way he was being 
treated.  The veteran admitted to sometimes being suspicious 
of other people's motives and he just avoided them.  The 
veteran denied any hallucinatory experiences, and there was 
no evidence of any delusional thinking.  It was noted that 
the veteran was able to set priorities and make appropriate 
decisions to common problems of daily living.  The veteran 
stated that he lacked a high school education and did not 
have a GED.  It was noted that the veteran did not seem to 
require any assistance in managing his financial affairs.  
Judgment was reality based and realistic for present and 
future goals.

The diagnosis was PTSD.  His Global Assessment of Functioning 
score was 60.  According to the examiner, the veteran was 
able to engage in some meaningful activities, had few 
friends, and had significant impairments in social and 
occupational functioning.

At the hearing before the Board in October 2000, the veteran 
stated that he was not taking medication for his PTSD.  
[Hearing transcript, page 15].  He took over-the-counter 
sleeping pills.  [page 15].  He stated that he had nightmares 
and nightsweats about once or twice every six months.  [page 
16].  He reported that he was depressed.  [page 17].  The 
veteran stated that he did the housework, cooked, and mowed 
the lawn.  [page 20-21].  He indicated that he went to church 
and at a homecoming program, he was the "MC."  [page 21].  
The veteran stated that he and his wife sometimes went out to 
dinner together.  [page 23].  The veteran stated that he 
would love to find a job and do something his arms would let 
him do.  [page 23, 24].  The veteran stated that he was 
sometimes irritable and had difficulty dealing with people.  
[page 25].   

Analysis

Initial matters

Initially, the Board concludes that there is no indication 
that there are additional records that have not been obtained 
and which would be pertinent to the present claim.  The 
veteran and his accredited representative have been accorded 
the opportunity to present evidence and argument in support 
of the claim, including presenting his personal testimony at 
a hearing before the undersigned at the RO.
The veteran was afforded a thorough VA psychiatric 
examination in August 1998, a copy of which has been 
associated with his claims folder.

The Board further notes that the RO notified the veteran of 
the evidence that was necessary to substantiate the veteran's 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  In the April 1999 
Statement of the Case, the RO clearly notified the veteran of 
the symptomatology that was needed to be shown for a higher 
disability to be awarded.  Thus, Board finds that the RO made 
all reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  

For the reasons discussed above, the Board finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the veteran.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [to be 
codified at 38 U.S.C.A. § 5103A].   No further development is 
required in order to comply with VA's duty to assist. 

Discussion

The RO assigned a 30 percent evaluation to the veteran's 
service-connected PTSD under the provisions of Diagnostic 
Code 9411 [post traumatic stress disorder].      

In applying the law the existing facts, the Board finds that 
the preponderance of the evidence does not establish that a 
disability evaluation in excess of 30 percent is warranted 
for the service-connected PTSD under Diagnostic Code 9411.     

The medical evidence of record establishes that the veteran 
has moderate impairment due to the PTSD.  The Board bases its 
conclusion upon the August 1998 VA examination report.  The 
August 1998 VA examination report indicates that after 
examination of the veteran, the examiner concluded that the 
veteran's GAF score was 60, which is indicative of moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  [see Carpenter, supra].  According to the 
medical evidence of record, the veteran's PTSD is principally 
manifested by occasional nightmares, chronic difficulty 
sleeping, memory problems, and constricted range of affective 
responses.  The August 1998 VA examination report indicates 
that the examiner concluded that the veteran was able to 
engage in some meaningful activities and he had a few 
friends.  The evidence of record shows that the veteran is 
currently married and he lived with his wife.  He associated 
with his wife for fun and relaxation.  The veteran reported 
that he attended church on Sundays and participated in church 
activities such as a homecoming program.  The evidence of 
record further shows that the veteran had worked for ten 
years at an army depot until 1986, when he injured his 
shoulders.  He was currently on workers compensation.  There 
is no indication that the veteran's losing his job was due to 
his service-connected PTSD. 

The Board finds that the veteran's symptomatology due to the 
service-connected PTSD more closely approximates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).  Thus, the Board finds that a 30 
percent disability evaluation under Diagnostic Code 9411 is 
warranted.  

The Board finds that the evidence of record does not 
demonstrate that the veteran's service-connected PTSD causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing effective work and social relationships.  

The August 1998 VA examination report indicates that the 
veteran had a constricted range of affective responses; 
flattened affect was not noted.  Speech was spontaneous.  
There was no evidence or complaints of panic attacks.  
Judgment was reality-based and realistic for present and 
future goals.  Thinking was goal directed.  The veteran's 
social and occupational impairment due to the PTSD was 
described by the examiner as moderate.  Thus, the 
preponderance of the evidence is against the assignment of a 
50 percent evaluation under Diagnostic Code 9411.

The Board finds that the evidence of record does not 
demonstrate that the veteran's service-connected PTSD causes 
occupational and social impairment with deficiencies in areas 
such as work, family relations, judgment and mood, or an 
inability to establish or maintain effective relationships.  
As discussed in detail above the veteran is able to maintain 
an effective relationship with his wife.  He also attended 
church regularly and participated in church functions.  The 
evidence shows that the veteran has some deficiencies in the 
work area, but the evidence shows that this is due to a right 
shoulder injury in 1986.  The evidence shows that prior to 
that injury, the veteran held his job for 10 years.  The 
evidence of record further demonstrates that the veteran does 
not have deficiencies with judgment or thinking.  As noted 
above, his judgment was described as reality based and 
realistic for present and future goals.  The examiner 
indicated that the veteran's thinking was goal-directed.  

There is no evidence that the veteran had suicidal ideation, 
obsessional rituals which interfered with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene.  The examiner described 
the veteran as casually dressed with fair grooming and 
hygiene.  The VA examination report indicates that the 
veteran denied suicidal ideation.  There is no evidence that 
the veteran had difficulty in adapting to stressful 
circumstances, although the evidence shows that the veteran 
had difficulty dealing with his employer with respect to his 
workers compensation.  Thus, the preponderance of the 
evidence is against the assignment of a 70 percent evaluation 
under the revised criteria of Diagnostic Code 9411.

The Board has considered whether a 100 percent evaluation is 
warranted for the PTSD under Diagnostic Code 9411.  The 
evidence of record does not demonstrate that the veteran's 
PTSD is manifested by total occupational and social 
impairment.  The evidence of record shows that since 
separation from service in 1970, the veteran has held various 
positions and worked from 1976 to 1986 at an army depot.  He 
stopped working in 1986 due to a shoulder injury.  There is 
no evidence that his PTSD caused total occupational 
impairment.  There is also no evidence of total social 
impairment.  As discussed above, the veteran lived with his 
wife.  He attended church and participated in church 
activities.  

There is no medical evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation or own name.  The August 1998 VA examination 
report indicates that the veteran's thinking was goal 
directed, associations were tightly linked, and his ideas 
were related.  The report indicates that the veteran denied 
having hallucination and there was no evidence of delusional 
thinking.   The veteran was able to perform activities of 
daily living.  It was noted that he was able to set 
priorities and make appropriate decisions to common problems 
of daily living.  

The Board acknowledges that the VA examination report 
indicates that the veteran had some homicidal ideas 
primarily, against his employer.  The veteran reported having 
conflicts with his employer over workers compensation.  The 
Board notes, however, that the examiner did not indicate that 
the veteran was a danger to himself or others, and the 
veteran has not so contended.  

Thus, the Board finds that the preponderance of the evidence 
of record is against assignment of a 100 percent disability 
evaluation for the PTSD under Diagnostic Code 9411.  

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the assignment of a disability evaluation in excess of 30 
percent for the veteran's PTSD under the Diagnostic Code 
9411. 

The Board notes that in Fenderson  v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

A 30 percent disability rating has been assigned by the RO 
effective from March 19, 1998, the date of his claim.  See 38 
C.F.R. § 3.400 (2000).  The Board has examined the record in 
order to determine whether a higher rating could be assigned 
for any period after that date.  However, there is no 
evidence that the veteran's service-connected PTSD has been 
productive of higher rating at any time.  It appears from the 
veteran's statements and the medical evidence that the 
disability has remained essentially constant over the entire 
period.  The Board has identified no basis for assigning a 
higher rating at any time.

In summary, a disability evaluation in excess of 30 percent 
for the service-connected PTSD is not warranted, for the 
reasons and bases described above.  The preponderance of the 
evidence is against the veteran's claim and the benefit 
sought on appeal is accordingly denied.    


ORDER

Entitlement to a 30 percent disability evaluation for PTSD is 
denied.  


REMAND

The Board has determined that further development is required 
before the issue of entitlement to a disability evaluation in 
excess of 10 percent for the service-connected residuals of 
an injury to the right ankle can be decided on the merits.

Review of the record reveals that at the hearing before the 
Board in October 2000, the veteran stated that his service-
connected residuals of an ankle disability had worsened since 
the last examination.  [Hearing transcript, page 10].  The 
veteran The veteran indicated that he has noticed an increase 
in the pain and swelling in the right ankle since the 1998 VA 
examination.  [page 10].  He stated that he had problems 
standing, walking and climbing stairs.  [page 11].  

Review of the record reveals that the veteran was afforded a 
VA orthopedic examination in July 1998.  However, the Board 
finds that another examination is necessary since the veteran 
indicated that his disability had worsened. 

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].  The law further provides that the assistance 
provided by the VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A).  The Board finds that another VA 
examination is necessary to determine the current severity of 
the service-connected right ankle disability.  

Therefore, this case is remanded for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of any medical 
care providers who have treated him for 
his right ankle disability 1998.  Any 
medical care providers so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not associated with the 
claims folder.  The veteran should be 
asked to sign any necessary consent forms 
for the release of the records. Any such 
medical records so obtained should be 
associated with the veteran's VA claims 
folder.

2.  The veteran should be afforded a VA 
medical examination by an appropriate 
specialist to determine the nature and 
severity of the service-connected 
residuals of an injury to the right 
ankle.  The veteran's VA claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that he or she has examined the 
claims folder.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings of any 
right ankle disability found.  The 
examiner should specify what symptoms are 
due to the service-connected residuals of 
the right ankle injury.  The examiner 
should specify the range of motion of the 
right ankle and functional loss, if any, 
caused by the service-connected 
disability.  The examiner should indicate 
if there is functional loss due to pain, 
pain on movement, weakened movement, 
excess fatigability or incoordination on 
movement, and whether the pain 
significantly limits functional ability 
during flare-ups or when the right ankle 
is used repeatedly over time.  If 
functional loss is detected, the examiner 
should indicate what objective evidence 
supports this finding.  The functional 
loss should be expressed in terms of 
additional range of motion loss.  The 
examiner should also indicate if there is 
any clinical evidence to support the 
veteran's subjective complaints.  All 
tests deemed to be necessary by the 
examiner should be conducted. .  The 
examiner should provide complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's  VA claims 
folder.   

3.  Thereafter, the claim of entitlement 
to an increased rating for the service-
connected residuals of an injury to the 
right ankle should be adjudicated by the 
RO.  Consideration should be given the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, 
and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and provided an opportunity 
to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

